DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a freezing and cutting assembly including the exclusive feature of a freezing unit including a cold plate and a frame removably coupled to the cold plate classified in F25C5/08
II. Claims 8-15, drawn to a freezing and cutting assembly including the exclusive feature of a tray configured to receive the ice cubes, classified in F25C5/18.
III. Claims 16-20, drawn to a freezing and cutting assembly including the exclusive feature of first and second freezing units, classified in F25C2400/10.
IV. Claims 21-26, drawn to a method of producing ice, classified in F25C1/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive (see exclusive features described supra); and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the invention of group I has a cold plate coupled to a removable frame, whereas the invention of group II can have an open top mold placed in a freezer compartment.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive (see exclusive features described supra); and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the invention of group I has a cold plate coupled to a removable frame, whereas the invention of group III can have an open top mold placed in a freezer compartment.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process. For example the apparatus could be used to practice a method of freezing the fluid  into a slab of ice and cutting the ice on the cold plate instead of transferring the slab to a cutting unit.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive (see exclusive features described supra); and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the invention of group II can have a materially different design of a single freezing unit.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process. For example the apparatus could be used to practice a method of freezing the fluid  into a slab of ice using an open top ice mold.
Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another and materially different process. For example the apparatus could be used to practice a method of freezing the fluid  into a slab of ice using an open top ice mold.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions above have acquired a separate status in the art due to their different classification and their above recognized divergent subject  matter which would require a different field of search including searching different classes/subclasses or electronic resources. Further prior art applicable to one group of claims would not necessarily be applicable to another. This is strong evidence that a search and/or examination burden would apply if restriction was not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since it appears that groups I and IV can be examined without undue search or examination burden, groups I and IV will be examined together.
During a telephone conversation with Glen Weitzer on July 27, 2022 a provisional election was made without traverse to prosecute the invention of groups I and IV, claims 1-7 and 21-26  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



	


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shallow” in claim 25 is a relative term which renders the claim indefinite. The term “shallow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Would .75” be considered shallow? .5”? Does the divider need to be shallower than some other element to be considered shallow? Since these questions cannot be answered by the claims or Applicant’s specification, one skilled in the art could not ascertain what would or would not be considered shallow and therefore the metes and bounds of the claims are unclear. For the purposes of examination, the examiner is going to treat the claim as if it read, " further comprising providing a tray with 
By virtue of dependency, claim 26 is also rejected under 35 USC 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 21 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 2,995,905 to Ayres et al., hereinafter referred to as Ayres.
In reference to claims 1 and 21, Ayres discloses the claimed invention including:
A freezing and cutting assembly for producing ice cubes comprising:
a freezing unit configured to freeze a slab of ice, the freezing unit including a cold plate (63) and a frame (76 and 82 collectively comprise the frame) removably couplable to the cold plate (at least portion 82 of the frame is removable from the cold plate via hinge 80. Additionally, cover 76 is a separate element from the cold plate as illustrated in figures 6 and could be removed provided the right tools and therefore considered removably couplable), see figure 6; and
a cutting unit (142) configured to receive the slab of ice from the freezing unit, the cutting unit including at least one heated electrical wire (162) tensioned on a cutting unit frame (see figures 8 and 9) and configured to divide the slab of ice into ice cubes.
With respect to claim 21, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Ayres is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
In reference to claim 3, Ayres discloses the claimed invention including:
The cooling capacity supplied to the freezing unit is reduced or turned off based on a signal from an ice thickness sensor (99), see column 7 line 71through column 8 line 23 where hot gas is circulated through the freezing unit instead of cold refrigerant when water contacts the thermostatic element 99.
In reference to claim 4, Ayres discloses the claimed invention including:
Although Ayres fails to explicitly disclose a temperature setpoint for the cold plate varies during the freezing of the slab of ice, it is noted this language requiring a temperature setpoint for the cold plate varies during the freezing of the slab of ice is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. For example, there is no recitation of a controller programmed to so perform, no thermostat claimed nor any input for a temperature set point into the system. In fact, a general recitation of a temperature set point is broad enough to encompass an arbitrary temperature of the cold plate at any time during the freezing process. Since Ayres teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, for example the temperature of the cold plate would vary depending upon the temperature of the water entering the cold plate and would gradually decrease as the water therein was frozen as described in column 7 lines 69-71, the apparatus of Ayres is considered to meet all of the claimed structural limitations.
In reference to claim 5, Ayres discloses the claimed invention including:
the cold plate (63) and the frame (76/82) define an enclosure when coupled, see figures 5 and 6, and wherein the freezing unit includes at least one pump (46) configured to pump fluid out of the enclosure.
In reference to claim 7 Ayres discloses the claimed invention including:
the frame (76) of the freezing unit includes at least one heated electrical wire (106). Note the thermostatic element (99) is attached to cover (76) and is therefore considered part of the claimed frame.
In reference to claim 22, Ayres discloses the claimed invention including:
removing the frame (at least portion 82 of the frame) from the refrigerated cold plate (63) prior to transferring the slab of ice to the cutting unit (see column 8 lines 23-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of US 4,432,529 to McMillan, hereinafter referred to as McMillan.
In reference to claim 2, Ayres and McMillan disclose the claimed invention.
Ayres fails to disclose the frame forms a water-tight seal with the cold plate when coupled to the cold plate. McMillan teaches that in the art of ice forming molds having a cover plate, that it is a known method to provide a water-tight seal with the ice mold when coupled to the ice mold, see column 2 lines 19-25. This is strong evidence that modifying  as claimed would produce predictable result (e.g. prevent water from splashing out during ice forming). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify  Ayres by McMillan such that disclose the frame (76) forms a water-tight seal with the cold plate (63)  when coupled to the cold plate (at least where flanges (75) meet the cover (63) see figure 6) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing splashing of water during ice forming.  

Claims 6  and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of CN108019994 to Yang, hereinafter reference will be made to the English language translation provided herewith (Yang).
In reference to claims 6 and 24, Ayres and Yang disclose the claimed invention.
Ayres fails to disclose the freezing unit includes at least one impeller configured to stir a fluid in the freezing unit.
Yang discloses that in the art of ice block making, that including at least one impeller (35, see figure 11) configured to stir a fluid in the freezing unit is known. Yang teaches that this method ensures transparent ice, see underlined portion of page 2 of the English language translation). This is strong evidence that modifying Ayres as claimed would produce predictable result (e.g. produce transparent ice). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ayres by Yang such that the freezing unit includes at least one impeller configured to stir a fluid in the freezing unit, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of producing transparent ice.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of KR 960012324 to Kawamoto et. al, hereinafter referred to as Kawamoto, see English language translation provided herewith.
In reference to claim 23, Ayres and Kawamoto disclose the claimed invention.
Ayres fails to disclose the frame includes heating the frame to separate the frame from the slab of ice. Kawamoto discloses that providing an ice making device having a cover (frame) that it is a known method to provide the frame with a heater (69). Kawamoto teaches that this method results in transparent ice, see underlined portion of page 2 of the English language translation. This is strong evidence that modifying Ayres as claimed would produce predictable result (e.g. form transparent ice). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ayres by Kawamot such that the frame includes heating the frame, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
With respect to the desired result of to separate the frame from the slab of ice, this recitation is a clause that states the intended result of the positively recited step of heating the frame. A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”, see MPEP 2111.04 I. Further, when the cover of Ayres is heated as modified, doing so would naturally result in any ice formed on the cover would separate from the cover. Accordingly, Ayres as modified by Kawamoto teaches all of the positively recited steps that would naturally result in the desired result claimed by Applicant.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of US 2014/0165624 to Boarman et al., hereinafter referred to as Boarman.
In reference to claim 25, Ayres and Boarman disclose the claimed invention.
Ayres discloses providing a tray (114) with dividers below the heated electrical wires to receive the ice cubes, see figure 1.
Ayres fails to disclose the tray having dividers. Boarman teaches that in the art of ice making, that providing a tray (470, see figure 10) having dividers (472) is known. Boarman teaches that these dividers keep the ice structures separated from each other [0045]. This is strong evidence that modifying Ayres as claimed would produce predictable result (e.g. keep the ice structures separated from each other). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ayres by Boarman such that the tray (114) having dividers (472), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of keeping the ice structures separate from each other.
In reference to claim 26, Ayres and Boarman disclose the claimed invention.
Ayres is silent as to refreezing the ice cubes in the ice tray (114) however it makes sense as an obvious mechanical expedient that compartment (11) would kept at a temperature below the freezing temperature of water (which would result in refreezing the ice therein) in order to ensure that the ice in the compartment did not completely melt before use by a consumer. Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Ayres such that the temperature within well (11) was below the freezing temperature of water which would result in refreezing the ice therein, in order to advantageously ensure that the ice kept therein would not melt before use.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 CN 108019994 teaches temperature setpoint varying during the freezing of slab ice (relevant to claim 4 if claim 4 was amended to require a controller programmed to so perform, Yang teaches this feature in the underlined portion of page 4 of the English language translation provided herewith and would be used to address such a limitiation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763